Per Curiam.
This suit was brought to recover damages for personal injuries. The trial resulted in a discontinuance, by consent of counsel, as against the defendants Arrow Bus Line, Incorporated, and Public Service Transportation Company. A general verdict by the jury of no cause of action, in the case of Lena Strauss, as administratrix of Otto Strauss, against the defendants Short Line Bus Company and Benjamin Eagle-stein. A verdict for $10,000 for the plaintiff, Lena Strauss, against the defendants Short Line Bus Company and Benjamin Eaglestein. The injuries sued for were caused by a collision of the car in which the plaintiff was riding with the defendants5 bus at or about the intersection of Sumner avenue with Delevan avenue, in Newark, New Jersey, on June 13th, 1926. The defendants write down six reasons for a new trial and then an additional five reasons, which refer to newly-discovered evidence, concerning an accident and injuries to the plaintiff on June 12th, 1924, at the city of Buffalo, New York. The record in this ease is voluminous, consisting of eight hundred and thirty-two printed pages of testimony with elaborate briefs.
One fact stands out conspicuously revealed by the testimony taken under the second rule and which was not in evidence at the trial, viz., that the plaintiff had been in a previous accident of like nature on June 12th, 1924. If the attention of the jury had been called to this fact, it would have made a substantial difference in the amount of the verdict. It would serve no useful purpose to review the testimony in the case. Our reading of the record and a careful consideration of the briefs lead us to the conclusion that the verdict should be *288reduced to $4,000. If the plaintiff will remit the excess, the judgment may stand for $4,000, otherwise, the rule will be made absolute.